HICKS, Circuit Judge
(dissenting).
I am unable ,to. join in the opinion. I do not think the instruction complained of was prejudicial. It states the general rule applicable to pedestrians stepping into a highway from behind a parked car. Standard Oil Co., of Ky. v. Noakes, 59 F.(2d) 897, 898 (C. C. A. 6). The opinion adopts the view that if young Blodgett had been an adult, he would not have been guilty of contributory negligence in failing to sooner look to the right because he could not be held to anticipate that the driver would approach upon the left side of the road in violation of the Michigan statute.
Upon the other hand, I think that if the injured person had been an adult, he would have been charged with knowledge that the statute does not unconditionally apply to drivers upon all highways, that its application is limited to highways of-sufficient width and not even to those if in the judgment of a prudent driver it is impracticable to travel upon the right half; that there is no standard width for motor vehicles; that trucks are ordinarily wider than passenger ears and that some trucks are wider than others; that the tarvia strip, the usually trayeled way as distinguished from the gravel edges, was only 10 feet wide; that there was no center dividing line (at least none is shown) to control traffic; that au tomobile drivers do not always keep to the right, but frequently for various reasons, and many times without reason at all, drive with the car partially, if not altogether, upon the left; and that under these circumstances if he, an adult, had passed behind the parked car to within 20 inches of the center of the road without looking to the right, such conduct would have constituted contributory negligence.
I think therefore that the instruction with reference to an adult situated as was the boy was pertinent because it threw light upon the succeeding instructions touching the degree of care to be expected of an immature youth. I do not think that the excerpt complained of was calculated to carry the impression that the court believed the boy to be guilty of contributory negligence. From my viewpoint, the determination of that question was left entirely to the jury upon its consideration of the facts.